In re Jones, Wilbert; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of East Baton Rouge, 19th Judicial District Court, Div. “J”, No. 90-052.
Relator represents that the district court has faded to act timely on an application for writ of habeas corpus he filed on or about June 6, 1995. If relator’s representation is correct, the district court is ordered to consider and act on the application. If relator’s representation is incorrect, the district court *409is ordered to accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.